DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 May 2021 has been entered.

Response to Amendment
The declaration under 37 CFR 1.132 filed 14 May 2021 is insufficient to overcome the rejection of claims 1, 4, 8-12 based upon 35 U.S.C. 103 as being unpatentable over Shiota (US 20120257322) in view of Kim et al. (US 2014/0307362) and Kim et al. (US 2013/0194715) as set forth in the last Office action because:  

In arguing the combination, applicant specifically argues “Thus, assuming for the sake of argument that a person of ordinary skill in the art had turned to Kim ‘362 after starting with the Shiota device, such a person of ordinary skill in the art would not be able to modify the Shiota device with teachings from Kim ‘362 and still achieve the purpose of increasing the polarizability of the ceramic layer of Shiota. Therefore, a person of ordinary skill in the art would never have referred to Kim ‘362 and changed the Shiota device to a configuration that increases the compressive stress, e.g., by not additionally attaching the side gap portions at a later stage and by increasing the number of ceramic layers.”
The examiner disagrees with applicant’s opinion.  Firstly, Shiota clearly teaching incorporating side gap portion at a later stage and further teaches by forming the side gaps as such one is able to obtain an Ic/Ia of 2 or more.  The fact that Kim ‘362 does not teach said limitation side gaps formed at a later stage does not prevent Kim ‘362 from being combined with Shiota.  Kim ‘362 specifically teaches advantages to having a T/W greater than 1 and a specific curvature.  Therefore, one of ordinary skill in the art would recognize that forming the curvature of Shiota ‘322 to be 2-7% the total height as taught by Kim ‘362 to obtain a capacitor that is protected from chip defects while also preventing the capacitor from toppling over during mounting and forming the capacitor of Shiota ‘322 such that a height dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less a width dimension of the ceramic body in 
Applicant further argues “Shiota discloses additionally attaching gap portions, as described above, but does not suggest side gap portions with a stacked structure and a large height in the thickness direction T. Kim ‘362 discloses rounded corners, but does not specify that the non-corner portions of the main surface are flat. Referring to the manufacturing method in Kim '362, there is no disclosure that additional dielectric layers are formed around the inner electrode of ceramic green sheets (see Kim ‘362 paragraph? [0094] - [0100]). Therefore, in the Kim ‘362 capacitor, the number of layers differs between the stacked area of the internal electrodes and the side margin area, and the main surface is considered to be curved due to this difference in the number of layers. That is, Kim ‘362 does not including any teaching or suggestion of a center region as described and claimed in the subject application.”
Firstly, the examiner notes that there is no claim limitation requiring the side margin have a stacked structure and thus said arguments are moot.  Secondly, Kim ‘362 clearly shows the main surfaces are flat and further teaches the shape is a hexahedral that is a six surface polyhedron (i.e. flat surfaces).  

Once again, the examiner notes that the claim as currently presented does not require the side margins to have a stacked structured as argued by applicant.  Furthermore, the examiner notes that table 1 fails to show values of H/W.  In reviewing section 6 of the specification as filed, the disclosure teaches that the samples (including the comparative examples) have three different sizes all of which meet the limitation a height dimension that is 1.1 - 1.6 times the width dimension and thus table 1 clearly fails to show how said parameter is producing unexpected superior results as the comparative examples have a height dimension that is 1.1 - 1.6 times the width dimension.  Table 1 of the specification shows comparison of suction rate based on two factors space occupancy rate (which is no present in the claims) and the Wf/W rate.  While Wf/W is claimed to be in a range of 80% or more and less than 100%, the table fails to provide sufficient comparative date to make a determination of the supposed unexpected, superior results (e.g. suction rate when Wf/W is 100%).  Lastly, further evidence that said results are not unexpected can be found in reviewing JP2007059651 which discloses the curvature of the chamfered portion is R, a dimension of the short side (i.e. width) is L and R<L/10 to ensure no suction defects; thus teaching a value of Wf/W had an effect on suction during mounting.  Therefore, the results are not unexpected.
 
Response to Arguments
Applicant's arguments filed 14 May 2021 have been fully considered but they are not persuasive. 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiota (US 20120257322) in view of Kim et al. (US 2014/0307362) and Kim et al. (US 2013/0194715).
In regards to claim 1,
Shiota ‘322 discloses a multi-layer ceramic electronic component, comprising: 

a multi-layer unit where ceramic layers (15 – fig. 2; [0034]) are laminated in a first direction, the multi-layer unit including
internal electrodes (11-12 – fig. 2; [0034]) alternately laminated via the ceramic layers in the first direction, and
side margins (10C & 10D – fig. 3-5; [0029]) covering ends of the internal electrodes in a third direction orthogonal to the first direction,
a first cover and a second cover (10A & 10B – fig. 2; [0039]) disposed so as to face each other in the first direction with the multi- layer unit interposed therebetween (fig. 2), and 
a pair of main surfaces (10a & 10b – fig. 1-2 & 5; [0029]) including a center region facing in the first direction; and 
a pair of external electrodes (13 & 14 – fig. 1-2; [0037]) connected to the internal electrodes and facing each other in a second direction orthogonal to the first direction and the third direction (fig. 1-2; [0037]), 
the center region being formed at a center portion of at least one of the pair of main surfaces in the second direction (seen in fig. 5), 
wherein the center region is a region between two points at which a second imaginary line intersects with the main surface having the center region (fig. 5 – inherent to structure), 
wherein a first imaginary line and the second imaginary line are defined on a cross-section of the ceramic body taken parallel to the first direction and the third direction (fig. 5 – inherent to structure), 

wherein the second imaginary line is parallel to the first imaginary line, and a distance between the first imaginary line and the second imaginary line is 1 % of the height dimension of the ceramic body (fig. 5 – inherent to structure), 
wherein a dimension of the center region in the third direction is 80% or more the width dimension of the ceramic body (fig. 5; [0081] & table 1 – sample 5-8 – the smallest the width of the center region can be is greater than the width of the entire body minus the two margin portions (the total width dimension is 0.50 mm with each side margin being 0.045 mm (sample 5)) and thus will be greater than 82% the entire width and further as seen in fig. 5 the side margin portions have a gradual curve from the flat region of the main surfaces towards the center in the height direction and thus implies the width of the center region (which is taken at 1% of the total height (i.e. 1% below main surface/flat region)) will be less than the entire width of the ceramic body (i.e. less than 100%)),
wherein the center region includes a flat region (seen in fig. 5), 
wherein a dimension of the flat region in the third direction is longer than a dimension of the internal electrodes in the third direction (seen in fig. 5).  Shiota ‘322 fails to explicitly disclose a height dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less a width dimension of the ceramic body in the third direction; wherein a dimension of the center region in the third direction is less 

Kim ‘362 discloses a multi-layer ceramic electronic component, comprising: 
a ceramic body (10 - fig. 1; [0040]) that includes 
a multi-layer unit where ceramic layers (11 – fig. 1; [0040]) are laminated in a first direction, the multi-layer unit including
internal electrodes (21 & 22 - fig. 2; [0040]) alternately laminated via the ceramic layers in the first direction, and
side margins (portion of 11 to the left and right of 21/22 – fig. 2) covering ends of the internal electrodes in a third direction orthogonal to the first direction,
a first cover and a second cover (uppermost and lowermost ceramic layers – fig. 2) disposed so as to face each other in the first direction with the multi- layer unit interposed therebetween (fig. 2), and 
a pair of main surfaces including a center region facing in the first direction (seen in fig. 1-2); and 
a pair of external electrodes (31 & 32 - fig. 1; [0054]) connected to the internal electrodes and facing each other in a second direction orthogonal to the first direction and the third direction (fig. 1-2; [0037]), 
a height dimension of the ceramic body in the first direction being greater than a width dimension of the ceramic body in the third direction (fig. 1-2; [0014]) and said ratio 
the center region being formed at a center portion of at least one of the pair of main surfaces in the second direction (fig. 1-2; inherent to structure),
wherein the center region is a region between two points at which a second imaginary line intersects with the main surface having the center region,
wherein a first imaginary line and the second imaginary line are defined on a cross-section of the ceramic body taken parallel to the first direction and the third direction,
wherein the first imaginary line is parallel to the third direction and passes through a center point of the main surface having the center region,
wherein the second imaginary line is parallel to the first imaginary line, and a distance between the first imaginary line and the second imaginary line is 1% of the height dimension of the ceramic body (imaginary lines and center region are inherent to the structure),
wherein a dimension of the center region in the third direction is less than 100% of the width dimension of the ceramic body ([0015] & table 1 - radius of curvature a is 2% to 7% of the total height; thus the width of the center portion (which is taken at 1% of the total height (i.e. 1% below main surface/flat region)) will be less than the entire width of the ceramic body (i.e. less than 100%),
wherein the center region includes a flat region (fig. 2), and


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the curvature of Shiota ‘322 to be 2-7% the total height as taught by Kim ‘362 to obtain a capacitor that is protected from chip defects while also preventing the capacitor from toppling over during mounting and form the capacitor of Shiota ‘322 such that a height dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less a width dimension of the ceramic body in the third direction to allow for a small size with a high degree of capacitance as taught by Kim ‘362.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Kim ‘715 discloses wherein each of the first cover and the second cover has a dimension in the first direction of 15 µm or less ([0017] & table 2).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the cover layers of Shiota ‘322 to have a thickness as taught by Kim ‘715 to obtain a device with good volume efficiency.

In regards to claim 4,

a circuit board ([0004] – cellular phones and laptops have circuit boards); and 
a multi-layer ceramic electronic component including 
a multi-layer unit where ceramic layers (15 – fig. 2; [0034]) are laminated in a first direction, the multi-layer unit including
internal electrodes (11-12 – fig. 2; [0034]) alternately laminated via the ceramic layers in the first direction, and
side margins (10C & 10D – fig. 3-5; [0029]) covering ends of the internal electrodes in a third direction orthogonal to the first direction,
a first cover and a second cover (10A & 10B – fig. 2; [0039]) disposed so as to face each other in the first direction with the multi- layer unit interposed therebetween (fig. 2), and 
a pair of main surfaces (10a & 10b – fig. 1-2 & 5; [0029]) including a center region facing in the first direction; and 
a pair of external electrodes (13 & 14 – fig. 1-2; [0037]) connected to the internal electrodes and facing each other in a second direction orthogonal to the first direction and the third direction (fig. 1-2; [0037]), 
the center region being formed at a center portion of at least one of the pair of main surfaces in the second direction (seen in fig. 5), 
wherein the center region is a region between two points at which a second imaginary line intersects with the main surface having the center region (fig. 5 – inherent to structure), 

wherein the first imaginary line is parallel to the third direction and passes through a center point of the main surface having the center region (fig. 5 – inherent to structure), 
wherein the second imaginary line is parallel to the first imaginary line, and a distance between the first imaginary line and the second imaginary line is 1 % of the height dimension of the ceramic body (fig. 5 – inherent to structure), 
wherein a dimension of the center region in the third direction is 80% or more the width dimension of the ceramic body (fig. 5; [0081] & table 1 – sample 5-8 – the smallest the width of the center region can be is greater than the width of the entire body minus the two margin portions (the total width dimension is 0.50 mm with each side margin being 0.045 mm (sample 5)) and thus will be greater than 82% the entire width and further as seen in fig. 5 the side margin portions have a gradual curve from the flat region of the main surfaces towards the center in the height direction and thus implies the width of the center region (which is taken at 1% of the total height (i.e. 1% below main surface/flat region)) will be less than the entire width of the ceramic body (i.e. less than 100%)),
wherein the center region includes a flat region (seen in fig. 5), 
wherein a dimension of the flat region in the third direction is longer than a dimension of the internal electrodes in the third direction (seen in fig. 5).  Shiota ‘322 fails to explicitly disclose a height dimension of the ceramic body in the first direction 

Kim ‘362 discloses a multi-layer ceramic electronic component mounting substrate, comprising: 
a circuit board (210 – fig. 5; [0110]); and 
a multi-layer unit where ceramic layers (11 – fig. 1; [0040]) are laminated in a first direction, the multi-layer unit including
internal electrodes (21 & 22 - fig. 2; [0040]) alternately laminated via the ceramic layers in the first direction, and
side margins (portion of 11 to the left and right of 21/22 – fig. 2) covering ends of the internal electrodes in a third direction orthogonal to the first direction,
a first cover and a second cover (uppermost and lowermost ceramic layers – fig. 2) disposed so as to face each other in the first direction with the multi- layer unit interposed therebetween (fig. 2), and 
a pair of main surfaces including a center region facing in the first direction (seen in fig. 1-2); and 
a pair of external electrodes (31 & 32 - fig. 1; [0054]) connected to the internal electrodes and facing each other in a second direction orthogonal to the first direction and the third direction (fig. 1-2; [0037]), 

the center region being formed at a center portion of at least one of the pair of main surfaces in the second direction (fig. 1-2; inherent to structure),
wherein the center region is a region between two points at which a second imaginary line intersects with the main surface having the center region,
wherein a first imaginary line and the second imaginary line are defined on a cross-section of the ceramic body taken parallel to the first direction and the third direction,
wherein the first imaginary line is parallel to the third direction and passes through a center point of the main surface having the center region,
wherein the second imaginary line is parallel to the first imaginary line, and a distance between the first imaginary line and the second imaginary line is 1% of the height dimension of the ceramic body (imaginary lines and center region are inherent to the structure),
wherein a dimension of the center region in the third direction is less than 100% of the width dimension of the ceramic body ([0015] & table 1 - radius of curvature a is 2% to 7% of the total height; thus the width of the center portion (which is taken at 1% of the total height (i.e. 1% below main surface/flat region)) will be less than the entire width of the ceramic body (i.e. less than 100%),
wherein the center region includes a flat region (fig. 2), and


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the curvature of Shiota ‘322 to be 2-7% the total height as taught by Kim ‘362 to obtain a capacitor that is protected from chip defects while also preventing the capacitor from toppling over during mounting and form the capacitor of Shiota ‘322 such that a height dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less a width dimension of the ceramic body in a third direction orthogonal to the first direction and the second direction to allow for a small size with a high degree of capacitance as taught by Kim ‘362.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Kim ‘715 discloses wherein each of the first cover and the second cover has a dimension in the first direction of 15 µm or less ([0017] & table 2).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the cover layers of Shiota ‘322 to have a thickness as taught by Kim ‘715 to obtain a device with good volume efficiency.


Shiota ‘322 further discloses wherein 
the ceramic layers are made of dielectric ceramics ([0033]), and 
wherein the side margins (10C & 10D – fig. 3-5; [0039]) are made of dielectric ceramics ([0053]).  

In regards to claim 9,
Shiota ‘322 further discloses wherein the ceramic body further includes a pair of side surfaces facing the third direction, and the center region extends to side surface sides beyond third imaginary lines that respectively bisect each of the side margins in the third direction (seen in fig. 5).  

In regards to claim 10,
Shiota ‘322 further discloses wherein the width dimension of the ceramic body is 0.10 mm or more and 1.50 mm or less ([0081] & [0031]).  

In regards to claim 11,
Shiota ‘322 further discloses wherein a length dimension of the ceramic body in the second direction is 0.20 mm or more and 2.00 mm or less ([0081] & [0031]).    

In regards to claim 12,
.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiota ‘322 in view of Kim ‘362, Kim ‘715, and Shirakawa et al. (US 2013/0020913).
In regards to claim 5,
Shiota ‘322 discloses a multi-layer ceramic electronic component package, comprising: 
a multi-layer ceramic electronic component including 
a ceramic body (10 – fig. 1-2; [0029]) that includes 
a multi-layer unit where ceramic layers (15 – fig. 2; [0034]) are laminated in a first direction, the multi-layer unit including
internal electrodes (11-12 – fig. 2; [0034]) alternately laminated via the ceramic layers in the first direction, and
side margins (10C & 10D – fig. 3-5; [0029]) covering ends of the internal electrodes in a third direction orthogonal to the first direction,
a first cover and a second cover (10A & 10B – fig. 2; [0039]) disposed so as to face each other in the first direction with the multi- layer unit interposed therebetween (fig. 2), and 
a pair of main surfaces (10a & 10b – fig. 1-2 & 5; [0029]) including a center region facing in the first direction; and 

the center region being formed at a center portion of at least one of the pair of main surfaces in the second direction (seen in fig. 5), 
wherein the center region is a region between two points at which a second imaginary line intersects with the main surface having the center region (fig. 5 – inherent to structure), 
wherein a first imaginary line and the second imaginary line are defined on a cross-section of the ceramic body taken parallel to the first direction and the third direction (fig. 5 – inherent to structure), 
wherein the first imaginary line is parallel to the third direction and passes through a center point of the main surface having the center region (fig. 5 – inherent to structure), 
wherein the second imaginary line is parallel to the first imaginary line, and a distance between the first imaginary line and the second imaginary line is 1 % of the height dimension of the ceramic body (fig. 5 – inherent to structure), 
wherein a dimension of the center region in the third direction is 80% or more the width dimension of the ceramic body (fig. 5; [0081] & table 1 – sample 5-8 – the smallest the width of the center region can be is greater than the width of the entire body minus the two margin portions (the total width dimension is 0.50 mm with each side margin being 0.045 mm (sample 5)) and thus will be greater than 82% the entire width and further as seen in fig. 5 the side margin portions have a gradual curve from %)),
wherein the center region includes a flat region (seen in fig. 5), 
wherein a dimension of the flat region in the third direction is longer than a dimension of the internal electrodes in the third direction (seen in fig. 5).  Shiota ‘322 fails to explicitly disclose a height dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less a width dimension of the ceramic body in a third direction orthogonal to the first direction and the second direction; wherein a dimension of the center region in the third direction is less than 100% of the width dimension of the ceramic body, and wherein each of the first cover and the second cover has a dimension in the first direction of 15 µm or less, a housing portion including a recess that houses the multi-layer ceramic electronic component and includes a take-out opening; and a sealing portion that covers the take-out opening of the recess, the multi-layer ceramic electronic component being housed in the recess with the center region being faced to the take-out opening.  

Kim ‘362 discloses a multi-layer ceramic electronic component, comprising: 
a ceramic body (10 - fig. 1; [0040]) that includes 
a multi-layer unit where ceramic layers (11 – fig. 1; [0040]) are laminated in a first direction, the multi-layer unit including

side margins (portion of 11 to the left and right of 21/22 – fig. 2) covering ends of the internal electrodes in a third direction orthogonal to the first direction,
a first cover and a second cover (uppermost and lowermost ceramic layers – fig. 2) disposed so as to face each other in the first direction with the multi- layer unit interposed therebetween (fig. 2), and 
a pair of main surfaces including a center region facing in the first direction (seen in fig. 1-2); and 
a pair of external electrodes (31 & 32 - fig. 1; [0054]) connected to the internal electrodes and facing each other in a second direction orthogonal to the first direction and the third direction (fig. 1-2; [0037]), 
a height dimension of the ceramic body in the first direction being greater than a width dimension of the ceramic body in the third direction (fig. 1-2; [0014]) and said ratio of height to width is a result effective variable, particularly resulting in a small size and high degree of capacitance ([0005] & [0008]),
the center region being formed at a center portion of at least one of the pair of main surfaces in the second direction (fig. 1-2; inherent to structure),
wherein the center region is a region between two points at which a second imaginary line intersects with the main surface having the center region,

wherein the first imaginary line is parallel to the third direction and passes through a center point of the main surface having the center region,
wherein the second imaginary line is parallel to the first imaginary line, and a distance between the first imaginary line and the second imaginary line is 1% of the height dimension of the ceramic body (imaginary lines and center region are inherent to the structure),
wherein a dimension of the center region in the third direction is less than 100% of the width dimension of the ceramic body ([0015] & table 1 - radius of curvature a is 2% to 7% of the total height; thus the width of the center portion (which is taken at 1% of the total height (i.e. 1% below main surface/flat region)) will be less than the entire width of the ceramic body (i.e. less than 100%),
wherein the center region includes a flat region (fig. 2), and
wherein a dimension of the flat region in the third direction is longer than a dimension of the internal electrodes in the third direction (seen in fig. 2 wherein the ends of the external electrodes do not extend to area of curvature).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the curvature of Shiota ‘322 to be 2-7% the total height as taught by Kim ‘362 to obtain a capacitor that is protected from chip defects while also preventing the capacitor from toppling over during mounting and 

Kim ‘715 discloses wherein each of the first cover and the second cover has a dimension in the first direction of 15 µm or less ([0017] & table 2).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the cover layers of Shiota ‘322 to have a thickness as taught by Kim ‘715 to obtain a device with good volume efficiency.

Shirakawa ‘913 discloses a housing portion (51 - fig. 5; [0087]) including a recess (51 a - fig. 5; [0087]) that houses the multi-layer ceramic electronic component and includes a take-out opening; and a sealing portion (52 - fig. 5; [0087]) that covers the take-out opening of the recess, the multi-layer ceramic electronic component being housed in the recess with the center region being faced to the take-out opening (seen in fig. 5).

.

Claim(s) 1 & 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga et al. (US 2015/0340155) in view of Kim ‘362 and Kim ‘715.
In regards to claim 1,
Fukunaga ‘155 discloses a multi-layer ceramic electronic component, comprising: 
a ceramic body (12 – fig. 1-2; [0031]) that includes 
a multi-layer unit where ceramic layers (20 – fig. 2; [0033]) are laminated in a first direction, the multi-layer unit including 
internal electrodes (22 & 24 – fig. 2; [0033]) alternately laminated via ceramic layers (20 – fig. 2; [0033]) in a first direction, and
side margins (32 & 34 – fig. 3; [0033]) covering ends of the internal electrodes in a third direction orthogonal to the first direction (fig. 3)
a first cover and a second cover (28 & 30 – fig. 2; [0033]) disposed so as to face each other in the first direction with the multi- layer unit interposed therebetween (fig. 2), and 
a pair of main surfaces (17 & 18 – fig. 1-3; [0032]) including a center region facing in the first direction; and 

the center region being formed at a center portion of at least one of the pair of main surfaces in the second direction (seen in fig. 3), 
wherein the center region is a region between two points at which a second imaginary line intersects with the main surface having the center region (fig. 3 – inherent to structure), 
wherein a first imaginary line and the second imaginary line are defined on a cross-section of the ceramic body taken parallel to the first direction and the third direction (fig. 3 – inherent to structure), 
wherein the first imaginary line is parallel to the third direction and passes through a center point of the main surface having the center region (fig. 3 – inherent to structure), 
wherein the second imaginary line is parallel to the first imaginary line, and a distance between the first imaginary line and the second imaginary line is 1 % of the height dimension of the ceramic body (fig. 3 – inherent to structure), 
wherein a dimension of the center region in the third direction is 80% or more and less than 100% of the width dimension of the ceramic body (fig. 3; [0081] – the smallest the width of the center region can be is greater than the width of the entire body minus the thickness of the two outer portions (32a/34a) of the margin portions (the total width dimension is 0.3 mm with each outer portion being 0.016 mm) and thus will be greater than 89% the entire width and further as seen in fig. 3 the outer portions of 
wherein the center region includes a flat region (seen in fig. 3), 
wherein a dimension of the flat region in the third direction is longer than a dimension of the internal electrodes in the third direction (seen in fig. 3).  Fukunaga ‘155 fails to explicitly disclose a height dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less a width dimension of the ceramic body in the third direction, and wherein each of the first cover and the second cover has a dimension in the first direction of 15 µm or less.  

Kim ‘362 discloses a multi-layer ceramic electronic component, comprising: 
a ceramic body (10 - fig. 1; [0040]) that includes 
a multi-layer unit where ceramic layers (11 – fig. 1; [0040]) are laminated in a first direction, the multi-layer unit including
internal electrodes (21 & 22 - fig. 2; [0040]) alternately laminated via the ceramic layers in the first direction, and
side margins (portion of 11 to the left and right of 21/22 – fig. 2) covering ends of the internal electrodes in a third direction orthogonal to the first direction,
 and 
a pair of main surfaces including a center region facing in the first direction (seen in fig. 1-2); and 
a pair of external electrodes (31 & 32 - fig. 1; [0054]) connected to the internal electrodes and facing each other in a second direction orthogonal to the first direction and the third direction (fig. 1-2; [0037]), 
a height dimension of the ceramic body in the first direction being greater than a width dimension of the ceramic body in the third direction (fig. 1-2; [0014]) and said ratio of height to width is a result effective variable, particularly resulting in a small size and high degree of capacitance ([0005] & [0008]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Fukunaga ‘155 such that a height dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less a width dimension of the ceramic body in the third direction to allow for a small size with a high degree of capacitance as taught by Kim ‘362.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Kim ‘715 discloses wherein each of the first cover and the second cover has a dimension in the first direction of 15 µm or less ([0017] & table 2).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the cover layers of Fukunaga ‘155 to have a thickness as taught by Kim ‘715 to obtain a device with good volume efficiency.

In regards to claim 8,
Fukunaga ‘155 further discloses wherein 
the ceramic layers are made of dielectric ceramics ([0033]), and 
wherein the side margins are made of dielectric ceramics ([0039]).  

In regards to claim 9,
Fukunaga ‘155 further discloses wherein the ceramic body further includes a pair of side surfaces facing the third direction, and the center region extends to side surface sides beyond third imaginary lines that respectively bisect each of the side margins in the third direction (seen in fig. 3).  

In regards to claim 10,
Fukunaga ‘155 further discloses wherein the width dimension of the ceramic body is 0.10 mm or more and 1.50 mm or less ([0081] & [0031]).  

In regards to claim 11,
Fukunaga ‘155 further discloses wherein a length dimension of the ceramic body in the second direction is 0.20 mm or more and 2.00 mm or less ([0081] & [0031]).    

In regards to claim 12,
Fukunaga ‘155 further discloses wherein the height dimension of the ceramic body is 0.55 mm or more ([0031]).

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiota ‘322 in view of Kim ‘362, Kim ‘715, and Shirakawa ‘913.
In regards to claim 4,
Fukunaga ‘155 discloses a multi-layer ceramic electronic component mounting substrate, comprising: 
a multi-layer unit where ceramic layers (20 – fig. 2; [0033]) are laminated in a first direction, the multi-layer unit including 
internal electrodes (22 & 24 – fig. 2; [0033]) alternately laminated via ceramic layers (20 – fig. 2; [0033]) in a first direction, and
side margins (32 & 34 – fig. 3; [0033]) covering ends of the internal electrodes in a third direction orthogonal to the first direction (fig. 3)
a first cover and a second cover (28 & 30 – fig. 2; [0033]) disposed so as to face each other in the first direction with the multi- layer unit interposed therebetween (fig. 2), and 
a pair of main surfaces (17 & 18 – fig. 1-3; [0032]) including a center region facing in the first direction; and 

the center region being formed at a center portion of at least one of the pair of main surfaces in the second direction (seen in fig. 3), 
wherein the center region is a region between two points at which a second imaginary line intersects with the main surface having the center region (fig. 3 – inherent to structure), 
wherein a first imaginary line and the second imaginary line are defined on a cross-section of the ceramic body taken parallel to the first direction and the third direction (fig. 3 – inherent to structure), 
wherein the first imaginary line is parallel to the third direction and passes through a center point of the main surface having the center region (fig. 3 – inherent to structure), 
wherein the second imaginary line is parallel to the first imaginary line, and a distance between the first imaginary line and the second imaginary line is 1 % of the height dimension of the ceramic body (fig. 3 – inherent to structure), 
wherein a dimension of the center region in the third direction is 80% or more and less than 100% of the width dimension of the ceramic body (fig. 3; [0081] – the smallest the width of the center region can be is greater than the width of the entire body minus the thickness of the two outer portions (32a/34a) of the margin portions (the total width dimension is 0.3 mm with each outer portion being 0.016 mm) and thus will be greater than 89% the entire width and further as seen in fig. 3 the outer portions of 
wherein the center region includes a flat region (seen in fig. 3), 
wherein a dimension of the flat region in the third direction is longer than a dimension of the internal electrodes in the third direction (seen in fig. 3).  Fukunaga ‘155 fails to explicitly disclose a height dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less a width dimension of the ceramic body in a third direction orthogonal to the first direction and the second direction; and wherein each of the first cover and the second cover has a dimension in the first direction of 15 µm or less, a circuit board, the multi-layer ceramic electronic component being mounted onto the circuit board via the pair of external electrodes, the multi-layer ceramic electronic component being mounted onto the circuit board with the center region being faced outward in the first direction.  

Kim ‘362 discloses a multi-layer ceramic electronic component, comprising: 
a ceramic body (10 - fig. 1; [0040]) that includes 
a multi-layer unit where ceramic layers (11 – fig. 1; [0040]) are laminated in a first direction, the multi-layer unit including
internal electrodes (21 & 22 - fig. 2; [0040]) alternately laminated via the ceramic layers in the first direction, and

a first cover and a second cover (uppermost and lowermost ceramic layers – fig. 2) disposed so as to face each other in the first direction with the multi- layer unit interposed therebetween (fig. 2), and 
a pair of main surfaces including a center region facing in the first direction (seen in fig. 1-2); and 
a pair of external electrodes (31 & 32 - fig. 1; [0054]) connected to the internal electrodes and facing each other in a second direction orthogonal to the first direction and the third direction (fig. 1-2; [0037]), 
a height dimension of the ceramic body in the first direction being greater than a width dimension of the ceramic body in the third direction (fig. 1-2; [0014]) and said ratio of height to width is a result effective variable, particularly resulting in a small size and high degree of capacitance ([0005] & [0008]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Fukunaga ‘155 such that a height dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less a width dimension of the ceramic body in the third direction to allow for a small size with a high degree of capacitance as taught by Kim ‘362.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Kim ‘715 discloses wherein each of the first cover and the second cover has a dimension in the first direction of 15 µm or less ([0017] & table 2).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the cover layers of Fukunaga ‘155 to have a thickness as taught by Kim ‘715 to obtain a device with good volume efficiency.

Shirakawa ‘913 discloses a circuit board (SS in conjunction with WP – fig. 9; [0090]), the multi-layer ceramic electronic component being mounted onto the circuit board via the pair of external electrodes (fig. 9; [0090], the multi-layer ceramic electronic component being mounted onto the circuit board with the center region being faced outward in the first direction (fig. 9)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Fukunaga ‘155 as modified by Kim ‘362 and Kim ‘715 connected to a circuit board as taught by Shirakawa ‘913 to allow for the devices to be used in an electronic circuit of an electrical device.

In regards to claim 5,
Fukunaga ‘155 discloses a multi-layer ceramic electronic component package, comprising: 
a multi-layer ceramic electronic component, including: 

a multi-layer unit where ceramic layers (20 – fig. 2; [0033]) are laminated in a first direction, the multi-layer unit including 
internal electrodes (22 & 24 – fig. 2; [0033]) alternately laminated via ceramic layers (20 – fig. 2; [0033]) in a first direction, and
side margins (32 & 34 – fig. 3; [0033]) covering ends of the internal electrodes in a third direction orthogonal to the first direction (fig. 3)
a first cover and a second cover (28 & 30 – fig. 2; [0033]) disposed so as to face each other in the first direction with the multi- layer unit interposed therebetween (fig. 2), and 
a pair of main surfaces (17 & 18 – fig. 1-3; [0032]) including a center region facing in the first direction; and 
a pair of external electrodes (40 & 42 – fig. 1-2; [0030]) connected to the internal electrodes and facing each other in a second direction orthogonal to the first direction (fig. 1-2; [0037]), 
the center region being formed at a center portion of at least one of the pair of main surfaces in the second direction (seen in fig. 3), 
wherein the center region is a region between two points at which a second imaginary line intersects with the main surface having the center region (fig. 3 – inherent to structure), 
wherein a first imaginary line and the second imaginary line are defined on a cross-section of the ceramic body taken parallel to the first direction and the third direction (fig. 3 – inherent to structure), 

wherein the second imaginary line is parallel to the first imaginary line, and a distance between the first imaginary line and the second imaginary line is 1 % of the height dimension of the ceramic body (fig. 3 – inherent to structure), 
wherein a dimension of the center region in the third direction is 80% or more and less than 100% of the width dimension of the ceramic body (fig. 3; [0081] – the smallest the width of the center region can be is greater than the width of the entire body minus the thickness of the two outer portions (32a/34a) of the margin portions (the total width dimension is 0.3 mm with each outer portion being 0.016 mm) and thus will be greater than 89% the entire width and further as seen in fig. 3 the outer portions of the side margin portions have a gradual curve from the flat region of the main surfaces towards the center in the height direction and thus the width of the center region (which is taken at 1% of the total height (i.e. 1% below main surface/flat region) will be less than 100% of the width dimension of the ceramic body), 
wherein the center region includes a flat region (seen in fig. 3), 
wherein a dimension of the flat region in the third direction is longer than a dimension of the internal electrodes in the third direction (seen in fig. 3).  Fukunaga ‘155 fails to explicitly disclose a height dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less a width dimension of the ceramic body in a third direction orthogonal to the first direction and the second direction; and wherein each of the first cover and the second cover has a dimension in the first direction of 

Kim ‘362 discloses a multi-layer ceramic electronic component, comprising: 
a ceramic body (10 - fig. 1; [0040]) that includes 
a multi-layer unit where ceramic layers (11 – fig. 1; [0040]) are laminated in a first direction, the multi-layer unit including
internal electrodes (21 & 22 - fig. 2; [0040]) alternately laminated via the ceramic layers in the first direction, and
side margins (portion of 11 to the left and right of 21/22 – fig. 2) covering ends of the internal electrodes in a third direction orthogonal to the first direction,
a first cover and a second cover (uppermost and lowermost ceramic layers – fig. 2) disposed so as to face each other in the first direction with the multi- layer unit interposed therebetween (fig. 2), and 
a pair of main surfaces including a center region facing in the first direction (seen in fig. 1-2); and 
a pair of external electrodes (31 & 32 - fig. 1; [0054]) connected to the internal electrodes and facing each other in a second direction orthogonal to the first direction and the third direction (fig. 1-2; [0037]), 


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Fukunaga ‘155 such that a height dimension of the ceramic body in the first direction being 1.1 times or more and 1.6 times or less a width dimension of the ceramic body in the third direction to allow for a small size with a high degree of capacitance as taught by Kim ‘362.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Kim ‘715 discloses wherein each of the first cover and the second cover has a dimension in the first direction of 15 µm or less ([0017] & table 2).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the cover layers of Fukunaga ‘155 to have a thickness as taught by Kim ‘715 to obtain a device with good volume efficiency.

Shirakawa ‘913 discloses a housing portion (51 - fig. 5; [0087]) including a recess (51 a - fig. 5; [0087]) that houses the multi-layer ceramic electronic component and includes a take-out opening; and a sealing portion (52 - fig. 5; [0087]) that covers the 

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Fukunaga ‘155 as modified by Kim ‘362 and Kim ‘715 in a package housing as taught by Shirakawa ‘913 to allow for the devices to be protected during shipment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP2007059651A – abstract		US 8,867,188 – fig. 3
US 7,089,659 – fig. 3				
JP2010092896A teaches suction failures when flatness of upper surface is impaired 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848